                 Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 1 of 10




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 United States of America,                                             2:18-cr-00144-JAD-EJY-3
                                                               Case No.: 2:18-cr-00144-JAD-GWF

 4              Plaintiff

 5 v.                                                      Order Denying Motion to Vacate § 924(c)
                                                            Conviction under United States v. Davis
 6 Phillip Shiel,
                                                                          [ECF No. 242]
 7              Defendant

 8             In 2019, Phillip Shiel pled guilty to several charges for a series of armored-truck

 9 robberies he committed years before.1 The charges included brandishing a firearm during a

10 crime of violence in violation of 18 U.S.C. § 924(c)(1)(A) and interference with commerce by

11 robbery under the Hobbs Act.2 As part of his plea agreement, Shiel waived his right to challenge

12 his sentence on direct appeal or collateral attack under 28 U.S.C. § 2255.3 Shiel received a

13 sentence of 54 months for the robbery and conspiracy counts, plus 84 months for the firearm

14 count, for a total sentence of 138 months.4

15             At the time of Shiel’s conviction, § 924(c) offered two ways for an underlying offense to

16 constitute a “crime of violence.” But in 2019, the United States Supreme Court struck down one

17 of them as unconstitutionally vague in United States v. Davis.5 While Shiel did not appeal, he

18 now asks this court to vacate his firearm conviction under § 2255, arguing that, under Davis,

19 neither aiding and abetting nor completing a Hobbs Act robbery is a crime of violence. I deny

20
     1
21       ECF No. 135.
     2
         18 U.S.C. § 1951.
22   3
         ECF No. 135 at 13.
23   4
         ECF No. 158 at 3.
     5
         United States v. Davis, 139 S. Ct. 2319 (2019).
                 Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 2 of 10




 1 Shiel’s motion because aiding and abetting is a method of liability, not a separate crime, and the

 2 Ninth Circuit has since held that Hobbs Act robbery is a crime of violence under § 924(c)’s

 3 remaining clause,6 so his conviction remains valid despite the Davis holding.

 4                                                  Discussion

 5             Section 924(c) carries heightened criminal penalties for defendants who use, carry, or

 6 possess a firearm during and in relation to a “crime of violence.” The statute defines “crime of

 7 violence” in two subsections. First, the “elements clause” defines a crime of violence to include

 8 a felony that “has as an element the use, attempted use, or threatened use of physical force

 9 against the person or property of another.”7 Second, the “residual clause” includes any felony

10 “that[,] by its nature, involves a substantial risk that physical force against the person or property

11 of another may be used in the course of committing the offense.”8 But in 2019, the High Court

12 held in United States v. Davis that the residual clause’s crime-of-violence definition is

13 unconstitutionally vague.9

14             Relying on Davis, Shiel contends that his § 924(c) conviction must be vacated because

15 neither aiding and abetting a Hobbs Act robbery nor a completed robbery constitutes a crime of

16 violence.10 The government opposes his motion, arguing that Shiel waived his opportunity to

17 challenge this conviction. It adds that his challenge is procedurally defaulted and fails on its

18 merits because the Ninth Circuit recently foreclosed such a challenge in United States v.

19
     6
20       I find that no evidentiary hearing is warranted in light of clear Ninth Circuit authority.
     7
         18 U.S.C. § 924(c)(3)(A).
21   8
         Id. § 924(c)(3)(B).
22   9
         Davis, 139 S. Ct. at 2336.
     10
        The government does not dispute Shiel’s arguments that Davis is retroactive or that his motion
23
     is timely. So I assume without deciding the timeliness of Shiel’s motion and I deny this motion
     on other grounds.

                                                         2
                 Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 3 of 10




 1 Dominguez11 when it held that Hobbs Act robbery remains a crime of violence under § 924(c)’s

 2 elements clause.

 3 I.          Shiel didn’t waive this collateral challenge.

 4             The government contends that Shiel waived his right to challenge his § 924(c) conviction

 5 in his plea agreement, which contained an express waiver to bring any collateral challenges,

 6 including those brought under 28 U.S.C. § 2255.12 But as the government concedes, in the Ninth

 7 Circuit, “[a] waiver of appellate rights will . . . not apply if a defendant’s sentence is ‘illegal,’

 8 which includes a sentence that ‘violates the Constitution.’”13 Because Shiel argues that Davis

 9 invalidated his § 924(c) conviction and alternatively that his § 924(c) conviction is illegal under

10 the remaining-elements clause, his plea waiver doesn’t bar this motion.

11 II.         Shiel procedurally defaulted his claim for relief.

12             A defendant who fails to raise a claim on direct review is deemed to have procedurally

13 defaulted it and may only raise it later in a habeas petition if he can demonstrate cause and actual

14 prejudice, or actual innocence.14 The government argues that the basis for Shiel’s motion was

15 available to him before Davis was decided and he can’t show prejudice because Hobbs Act

16 robbery remains a crime of violence in the Ninth Circuit. Shiel responds that the procedural-

17 default rule doesn’t apply to his motion because his claim is based on a jurisdictional defect. He

18 adds that cause exists because his Davis-based argument wasn’t available to him during the

19 window to appeal because it may have been futile. Shiel bears the burden to show cause and

20 prejudice, and he has failed to do so.

21
     11
          United States v. Dominguez, 954 F.3d 1251, 1255 (9th Cir. 2020).
22   12
          ECF No. 256 at 12–13; ECF No. 135 at 13.
23   13
          United States v. Torres, 828 F.3d 1113, 1125 (9th Cir. 2016); ECF No. 256 at 12 n.53.
     14
          Bousley v. United States, 523 U.S 614, 622 (1998) (citations omitted).

                                                       3
                    Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 4 of 10




 1             A.       Shiel’s jurisdictional-defect argument is without merit.

 2             Shiel argues that his claim is exempt from the procedural-default rule because it

 3 ultimately challenges this court’s jurisdiction. He cites United States v. Montilla15 for the

 4 proposition that his claim challenges the constitutionality of applying the Hobbs Act to § 924(c)

 5 and that the indictment fails to state an offense.16 The Ninth Circuit’s holding in United States v.

 6 Chavez-Diaz17 forecloses this argument. In Chavez-Diaz, the court explained that the

 7 jurisdictional exception “applies ‘where on the face of the record the court had no power to enter

 8 the conviction or impose the sentence.’”18 Thus, these limited challenges are predicated on

 9 scenarios “where [an] appeal, if successful, would mean that the government cannot prosecute

10 the defendant at all.”19 Shiel’s challenge does not raise a jurisdictional defect excused from the

11 procedural-default rule because he doesn’t argue that the government lacked the power to

12 prosecute him for these acts or that Congress lacked the power to pass either statute.20

13             B.       Shiel cannot show cause to excuse his default.

14             A defendant may demonstrate cause by showing that his claim is “so novel that its legal

15 basis is not reasonably available to counsel.”21 Shiel argues that even though Davis was decided

16 before he was sentenced, cause exists because his motion raises an issue that “may have been

17

18

19
     15
          United States v. Montilla, 870 F.2d 549 (9th Cir. 1989).
20   16
          ECF No. 263 at 3.
     17
21        United States v. Chavez-Diaz, 949 F.3d 1202, 1208 (9th Cir. 2020).
     18
          Id. (citing United States v. Broce, 488 U.S. 563, 569 (1989)).
22   19
          Id. (citation omitted) (emphasis in original).
23   20
          See id. at 1208–09.
     21
          Reed v. Ross, 468 U.S. 1, 16 (1984).

                                                           4
                  Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 5 of 10




 1 futile.”22 But this futility argument is unpersuasive because “futility cannot constitute cause if it

 2 means simply that a claim was ‘unacceptable to that particular court at that particular time.’”23

 3             Shiel has failed to otherwise show cause because, at the time of his plea, “the Federal

 4 Reporters were replete with cases involving [similar] challenges.”24 Though Shiel briefly argues

 5 that Davis invalidated his § 924(c) conviction if it were based on the residual clause, his motion

 6 centers on a challenge to his § 924(c) conviction under the elements clause.25 Shiel was

 7 sentenced in July 2019.26 At that point, several defendants in this district and in the Ninth

 8 Circuit had unsuccessfully raised similar challenges to § 924(c) elements-clause convictions.27

 9 Even if Shiel’s motion is based solely on Davis, Shiel was sentenced a month after Davis was

10 decided. And the Davis holding confirms that the vagueness challenge to the residual clause was

11 heavily litigated “among the lower courts”28 during the pendency of Shiel’s prosecution, and this

12 district was no exception.29 Thus, these challenges were available to him at the time of his plea

13 and Shiel has failed to demonstrate cause.

14

15

16
     22
          ECF No. 263 at 14.
17
     23
          Bousley, 523 U.S. at 623 (quoting Engle v. Isaac, 456 U.S. 107, 130 n. 35 (1982)).
18   24
          Id. at 622.
19
     25
       ECF No. 263 (“[I]t may have been futile . . . to have pursued a challenge under the elements
     clause, the statute under which [Shiel] was convicted.”).
20   26
          ECF No. 158.
     27
21        See, e.g., United States v. Smith, 215 F. Supp. 3d 1026, 1033 (D. Nev. 2016).
     28
          Davis, 139 S. Ct. at 2325.
22   29
     See, e.g., Smith, 215 F. Supp. 3d at 1035; United States v. Hayes, No. 3:13-cr-00007, 2017 WL
   58578, at *1 (D. Nev. Jan. 5, 2017); United States v. Johnson, No. 2:15-cr-220, 2016 WL
23
   2743506, at * 1 (D. Nev. May 11, 2016); United States v. Bundy, No. 2:16-cr-00046, 2016 WL
   8730142, at *11 (D. Nev. Dec. 30, 2016).

                                                        5
                 Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 6 of 10




 1             C.     Shiel cannot establish prejudice.

 2             Even if Shiel could show cause, he cannot establish prejudice because Hobbs Act robbery

 3 remains a crime of violence in the Ninth Circuit under the elements clause.30 Despite this clear

 4 mandate from the Ninth Circuit, which binds this court,31 Shiel argues that a completed Hobbs

 5 Act robbery is an insufficient predicate offense for § 924(c) under the elements clause because

 6 one can commit a Hobbs Act robbery without violence. He adds that, even if a Hobbs Act

 7 robbery is a valid predicate offense, aiding and abetting one is not. Recent opinions from the

 8 Ninth Circuit foreclose both of Shiel’s arguments.

 9                    1.       Hobbs Act robbery is a crime of violence under the elements clause.

10             After Davis, courts have been confronted with the question of whether a § 924(c)

11 conviction based on a Hobbs Act robbery can stand under the remaining elements clause. The

12 Ninth Circuit answered that question with an emphatic “yes” in United States v. Dominguez: “In

13 light of recent Supreme Court cases, we . . . reiterate our previous holding that Hobbs Act armed

14 robbery is a crime of violence for purposes of 18 U.S.C. § 924(c)(3)(A).”32 Acknowledging that

15 Dominguez is binding on this court, Shiel argues that Dominguez was wrongly decided because it

16 conflicts with United States v. Grisel,33 a case decided en banc by the Ninth Circuit. But given

17 its binding effect, Shiel notes that he raises his challenge merely because “Dominguez . . . will

18 likely proceed to further review” and he “thus preserves his argument” in this motion.34

19
     30
20        Dominguez, 954 F.3d at 1255.
      In re Zermeno-Gomez, 868 F.3d 1048, 1052 (9th Cir. 2017) (“[A] published decision of this
     31
21 court constitutes binding authority [that] must be followed unless and until [it is] overruled by a
   body competent to do so.” (internal quotation marks omitted)).
22 32
      Dominguez, 954 F.3d at 1255.
23   33
          United States v. Grisel, 488 F.3d 844, 850 (9th Cir. 2007) (en banc).
     34
          ECF No. 263 at 13.

                                                        6
                  Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 7 of 10




 1             As the Dominguez court pointed out, every circuit to consider the argument that Shiel

 2 makes here has rejected it.35 And seemingly finding that Dominguez was not at odds with en

 3 banc precedent, the Ninth Circuit again considered and rejected this argument in United States v.

 4 Tuan Ngoc Luong36 and numerous unpublished opinions.37 Similarly, courts in this district have

 5 routinely rejected the contention that a Hobbs Act robbery cannot be a predicate offense for a

 6 § 924(c) conviction.38 Because I am bound by the Ninth Circuit’s holding in Dominguez, I

 7 decline Shiel’s invitation to disregard it or the approach employed by the overwhelming number

 8 of courts that have considered his argument.

 9                     2.       Aiding and abetting Hobbs Act robbery is a sufficient predicate offense.

10             Shiel primarily argues that his § 924(c) conviction was invalid because aiding and

11 abetting a Hobbs Act robbery is not a crime of violence under the elements clause.39 The

12 government responds that aiding and abetting is merely a method for establishing liability, and

13 not a separate crime. But the Ninth Circuit recently ended this debate in United States v. Henry40

14 when it reaffirmed the principle that defendants who aid and abet crimes are liable for the

15

16   35
          Id. (citing cases).
     36
17        United States v. Tuan Ngoc Luong, 965 F.3d 973, 990 (9th Cir. 2020).
      See, e.g., United States v. Hernandez, 831 F. App’x 300, 301 (9th Cir. 2020) (unpublished);
     37
18 United States v. Lavert, 830 F. App’x 894, 894 (9th Cir. 2020) (unpublished) (“[T]his argument
   is foreclosed by circuit precedent.”); United States v. Wells, 827 F. App’x 664, 667 (9th Cir.
19 2020) (unpublished) (“This argument, however, is foreclosed by our recent opinion in United
   States v. Dominguez . . . [where] we rejected many of the same arguments.”); United States v.
20 Sleugh, 827 F. App’x 645, 649 (9th Cir. 2020) (unpublished).
     38
21   See, e.g., Smith, 215 F. Supp. 3d at 1035; United States v. Sefo, No. 3:16-cr-00052, 2020 WL
   7409595, at *3 (D. Nev. Dec. 17, 2020); United States v. Knight, No. 3:19-cr-00038, 2020 WL
22 2128659, at *1 (D. Nev. May, 5, 2020); United States v. Humphrey, No. 2:18-cr-00191, 2020
   WL 1853609, at *2 (D. Nev. Apr. 13, 2020).
23   39
          See ECF No. 242 at 10–17.
     40
          United States v. Henry, No. 19-50080, 2021 WL 46204, at *9 (9th Cir. Jan. 6, 2021).

                                                         7
                  Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 8 of 10




 1 underlying offense as a principal. In Henry, the defendant was charged with various bank-

 2 robbery offenses and under § 924(c) for his role in a series of California bank robberies.41 The

 3 defendant argued that the jury—when given the opportunity to convict him for the robberies as a

 4 conspirator under Pinkerton v. United States or under the aiding-and-abetting statute—chose

 5 Pinkerton, which was insufficient to sustain a § 924(c) conviction.42 He argued that because

 6 Pinkerton “did not require the jury to find that [the defendant] himself intentionally used,

 7 attempted to use, or threatened to use physical force,” his ultimate § 924(c) conviction was

 8 invalid.43 Although it was unclear whether the jury relied on Pinkerton or aiding and abetting to

 9 convict the defendant, the Henry panel held that it was a distinction without a difference because

10 the defendant’s “convictions [were] valid under either.”44 Pointing to several circuit courts that

11 reached the same conclusion, the panel found that the “argument [that aiding and abetting cannot

12 underly a § 924(c) conviction] fails because armed bank robbery . . . does have violence as an

13 element” and “[d]efendants found guilty of armed bank robbery under a Pinkerton or aiding-and-

14 abetting theory are treated as if they committed the offense as principals.”45

15             Henry’s holding makes clear that, because aiding and abetting is a theory of liability and

16 not a separate offense, the question is not how the defendant was charged but whether the

17 underlying offense contains an element of violence. Because the Ninth Circuit has affirmed that

18 Hobbs Act robbery is a crime of violence under the elements clause,46 whether Shiel was

19

20   41
          Id. at *2.
     42
21        Id. at *8.
     43
          Id. at *9.
22   44
          Id. at *8.
23   45
          Id. at *9.
     46
          See Dominguez, 954 F.3d at 1255.

                                                        8
                 Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 9 of 10




 1 convicted as a principal or as an aider and abettor for the robbery makes no difference. Shiel’s

 2 § 924(c) conviction is valid because aiding and abetting isn’t a separate crime but instead a

 3 theory of liability,47 foreclosing his ability to make a showing of prejudice.

 4             The Henry court’s approach accords with controlling Supreme Court precedent that has

 5 made clear that determining whether a crime qualifies as one of violence requires courts to

 6 follow the categorical approach48 under which “the sole focus is on the elements of the relevant

 7 statutory offense” and “not on the facts underlying the convictions.”49 18 U.S.C. § 2 alone

 8 cannot be the predicate offense to support a conviction under § 924(c)—not because it lacks an

 9 element of force like Shiel argues, but because that statute “does not define a separate offense

10 but rather makes punishable as a principal one who aids or abets another in the commission of a

11 substantive offense.”50 Even if Shiel only “facilitated” the Hobbs Act robberies, “all indictments

12 for substantive offenses must be read as if the alternative provided by 18 U.S.C. § 2 were

13 embodied in the indictment.”51 Because aiding and abetting doesn’t define a predicate offense

14 but a method of liability, considering whether an individual acted as the principal or as an aider

15 or abettor—instead of whether the offense he aided or abetted is a crime of violence—violates

16

17

18

19
      Baumann v. United States, 692 F.2d 565, 571 (9th Cir. 1982) (“[T]he aiding and abetting
     47

20 statute provides a means of establishing liability but does not itself define a crime. . . .”) (internal
   citation omitted)).
21 48 Davis, 139 S. Ct. at 2327.
     49
22        Dominguez, 954 F.3d at 1259.
     50
      Londono-Gomez v. Immigr. and Naturalization Serv., 699 F.2d 475, 476 (9th Cir. 1983)
23 (citation omitted).
     51
          United States v. Gaskins, 849 F.2d 454, 458 (9th Cir. 1988) (citations omitted).

                                                        9
                Case 2:20-cv-01354-JAD Document 1 Filed 01/22/21 Page 10 of 10




 1 the Supreme Court’s mandate to consider only the elements of the substantive offense and not

 2 the underlying case-specific facts.52

 3                                               Conclusion

 4             IT IS THEREFORE ORDERED that Shiel’s motion to vacate his § 924(c) conviction

 5 under § 2255 [ECF No. 242] is DENIED. And because reasonable jurists would not find this

 6 determination debatable, wrong, or deserving of encouragement to proceed further,53 I decline to

 7 issue a certificate of appealability. The Clerk of Court is DIRECTED to enter a separate

 8 civil judgment denying Shiel’s § 2255 petition and denying a certificate of appealability.

 9 The Clerk must also file this order and the civil judgment in this case and in the related civil

10 case: 2:20-cv-01354-JAD.

11

12                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
13                                                                                    January 22, 2021

14

15

16

17

18

19

20

21
      Cf. United States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st Cir. 2018) (“This argument simply
     52

22 states the mandate of 18 U.S.C. § 2, which makes an aider and abettor ‘punishable as a
   principal,’ and thus no different for purposes of the categorical approach than one who commits
23 the substantive offense.”).
     53
          28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                                     10
